                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )
                                           )
      vs.                                  )   Case No. 4:18CR00411 SNLJ
                                           )
HAKEEM VALENTINE,                          )
                                           )
                    Defendant.             )

                                           ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge John M. Bodenhausen (#38), filed March 29, 2019 be and is

SUSTAINED, ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant’s Motion to Suppress Evidence and

Statements (#23) be DENIED.

      Dated this 9th day of April, 2019.



                                           _____________________________________
                                           STEPHEN N. LIMBAUGH, JR.
                                           UNITED STATES DISTRICT JUDGE
